Title: To Thomas Jefferson from Richard Kennon, 5 August 1804
From: Kennon, Richard
To: Jefferson, Thomas


               
                  
                     Sir/
                  
                  Finnie-Wood, Mecklenbg. Cty. Aug 5th. 1804
               
               Your’s of the 20th. of last month, came to hand the 1st. inst (our last post day) too late, of course for me to return an answer by the same conveyance, I shall therefore avail my self of the mail from Halifax Court-House, which passes Wyllie’s b.gh tomorrow—
               I should without hesitation declare to you, my willingness to accept the appointment which you have called on me to fill, was it not, for the shortness of the notice which I have received—I know it would be impossible to equip myself, and make certain necessary domestick arrangements, so as to be at the Station which may be appointed for my residence, as early as the first of Octr.—Could an extent of time be granted, it would give me pleasure, to declare my readiness to accept the Commission—But should the necessity of the occasion prevent this, I have only to regret, that I would be ready, at a short warning—
               So soon as I was informed of the cession of that Country, an Event, so important to the United States, I had determined to remove there, or to somewhere on the Navigable-Waters, which flow into the Mississippi—for the carrying which design into effect, I had offered my Lands in the Country for sale—and whether I do or do not receive the Commission, which you have offered me, in terms so flattering to my feelings, it is a plan, which I am seriously determined to carry into effect
               I shall be anxious to receive your answer to this. You’l please direct to the Post-Office Christians-Ville in this County—Accept my assurances of esteem and respect, and am Your’s—
               
                  
                     Richd. Kennon
                  
               
            